Title: To James Madison from Christopher Gore and William Pinkney, 28 July 1802
From: Gore, Christopher,Pinkeny, William
To: Madison, James


Sir,
London July 28th. 1802
The unavoidable Expences of the Board of Commissioners to which we belong make it necessary that the two Governments should from time to time be required to furnish as heretofore the means of defraying them; and as it would greatly embarrass the proceedings of the Board, and materially retard the so much to be desired Conclusion of its Labours if the arrangements which it is presumed the United States have made for this purpose should be inadequate, or their Execution much longer delayed, we take the liberty of calling the attention of the Government to this subject.
As there are strong Grounds for expectation that the Business of the Commission may be completed, and the Commission itself closed within 15 or 18 months it need not be mentioned that at the expiration of that Time any Deficiency in the Fund intended to answer the engagements of the Board would be extremely undesireable. But however carefully such future Deficiency may, and we doubt not will be guarded against, it is in the meantime manifestly indispensable that we should be placed in a situation to meet the ordinary Charges of the Commission as they occur; Such as the Salary of the fifth Commissioner, those of our Secretary, Clerks &c. House-Rent, Stationary &c. These are already in arrear, and some of them are of a nature obviously to require the promptest attention to their payment. The Salary of the fifth Commissioner is peculiarly of this Description. His public Trust engrosses his Time, and his Dependance is consequently upon his Salary. This, we believe, has never been paid with any sort of Regularity, and for sometime past has not been paid at all.
Upon applying to Messrs. Bird & Co. to know the precise state of the Fund appropriated by the Government of the United States to the purposes of the Commission under the Title of the British Treaty Fund, we have found that Fund (as well as the others) totally exhausted; and their Instructions appear to forbid them from aiding this or any other appropriation by advances. We have however thought it our Duty (and we Trust that our Conduct will be approved by the President) to request that they would advance such part of the arrearages of the Salary of the fifth Commissioner as is payable by the United States, and from a Conviction of the evident propriety and even necessity of it they have consented to do so. But as to the other ordinary Charges above mentioned they must remain unsatisfied until the Fund is made competent to their payment.
In making provision for the Expences of the Board, it cannot have escaped observation that, exclusive of those which are regular and constant, and therefore demand immediate Funds (with the nature and amount of which the Government is already sufficiently acquainted) a considerable Sum will soon be wanted to enable the Board to comply with its Contract with its assessors. Of the probable amount of this Sum we cannot at present give any thing like an accurate Estimate; but it would undoubtedly be proper to make the provision for it so ample, as not to incur the Hazard of being short of its object.
It may perhaps be worthy of consideration whether, if a Contingent fund shall not be placed at the Disposal of the American Minister, it might not be prudent to secure to the British Treaty fund a certainty of being adequate by giving Directions for the eventual Re-inforcement of it by a part of the money hereafter to be retained by the public Agent for Disbursements in prize Causes out of the first Installment of our awards. Such an arrangement certainly would not in itself, or in the first instance be suitable Provision for the objects of that Fund or any of them; but, as calculated to avoid any possible Deficiency from short Calculations it might be desireable.
We take this occasion to mention that the Board has decided 92 Cases in favor of the Claimants since its re-assembling in February; in 52. of which, heretofore reported on by our Assessors we shall probably soon make Awards: that the Residue of the Cases decided have been referred to Messrs. Cabot and Glennie, and that in these our Awards will immediately follow the Return and Examination of their Reports. As soon as we shall have made Awards to any Extent, a List will be forwarded.
We have the Honor to enclose herewith an Extract from the Proceedings of the Board on the 13th. day of this month relative to the salary allowed to Mr. Cabot. The condition upon which this Compensation seems to have been granted makes it proper for us to state that the British Commissioners have not disapproved of it, but have on the contrary expressed their Regret that it should have been found expedient to lessen the salary heretofore received by this truly useful and meritorious officer, with the knowledge and entire approbation of every Member of the Board. We have the honour to be, with great Consideration, Sir, Your most ob. and hum. servants
C. Gore
Wm. Pinkney
P. S. Since writing the above we have received a Letter from Mr Trumbull in relation to his Salary copy whereof we take the liberty herewith to enclose.
 

   
   RC and enclosures (DNA: RG 76, Great Britain, Treaty of 1794 [Art. 7], Papers Relative to the Commissioners, vol. 4). RC incomplete (see n. 1). The remainder of the letter is supplied from a letterpress copy of the RC (ibid.; docketed by Brent as received 2 Oct.). In a clerk’s hand, signed by Gore and Pinkney. For enclosures, see nn. 2 and 3.



   
   RC ends here.



   
   The enclosed extract of the board’s minutes, 13 July 1802 (2 pp.), included a copy of a letter from Rufus King to the Board of Commissioners, 29 June 1802, announcing that the president had granted Samuel Cabot a salary of $1,500 per year for his services as assessor.



   
   John Trumbull to Gore and Pinkney, 28 July 1802 (4 pp.). The fifth commissioner wrote that his salary had been paid by the British government through 5 July, so that an advance by Bird, Savage, and Bird for that purpose was unnecessary; however, he requested a payment from the U.S. bankers for the contingent expenses of the board and warned that should his salary not be paid punctually, he would be justified in “consulting my own convenience, and engaging in such pursuits as I may find necessary.”


